OFFICE OF THE AITORNEY        GENERAL     OF     TEXAS

                          AUSTIN




Zonorabla Xlllian Curry
       Attorary
Rurn42 county
county


lwnat, hxas




                                      rtfas   4gr44     that
                                      &t.lOIlcovars t&h8
                                       x4 dlrlsrenos
                                   a&atlon   cr the 0980



                       fully 2-6~~3tte oplalon in tne oaaa or
                       . Z'. (2d) 561, which you say iavol?4o



           "It sbsll be ucli~wful icr my parson ot
     my   tic!@ct the par tn ksant deer or any rather
Hoaorabls Mlllsn      Curry, psgs 2


    snimal or bird protooted by this ohsptar, bl
    thr sld of what La ooaaonly knowa 48 8 head
    ll.@ht or huntha ls(pp,or by 4rtifiol4l light
    sttaahsd to an sutoaobils, or by t&a mans OS
    any form or artifiofal light.       .%n$ parson tio-
    lstin(:en9 of ths provlslons of this Artlola
    shall ba dssmd $uilty of 4 itlidssissnor      snd U?QlL
    sonvlotlon shall bs flnsd In any (IUPof not
    1488 than rifty (.$50.00) dollar8 nor aors than
    two hondrrd. ($2:-2oc,.OC) dollara, or by oon~lns-
    fasnt in ths cdunty jell ror not less tha
     thirty   (30) days nor aors than ninsty          (90)
    days, or by both such Pins en!!laprlsan!ssnt.
    Ths pos844aion of 4 hssdllsht, er any other
    huntin!$ light ussd on or about ths hsnd when
    hunti= at night, bstrssn sunlrst and'oar-half
    hour errors sunrl54, by sny psrson mntfng   in
    a community  where ~ssr ars known to rangy,
    shnll bs prims faois sri~dsnosthat  thr parson
    found in Foaaaeeion of al4 hscidlfeht or ,othsr
    hunting lQ,ht, la violatIne ths ~ror~4lon4 of
    thir 6rt1c18."

          IOU date the testimony c$ ths            St%ts*s   witnsae,
a Osss visrdrn,to ~bsI
             "Thst he saw m plckop baliif tlri+aaat 4
    vary alowr.?Tisof epssd up and!down ,a oountry
    road ia deer        country   rrt night.       Ths dsfsndsnt
    was driving ths ost, ah114 an irncnown34rson
    stood     u9 in   the    bed of such piokup and shlnad
    the rays of an ~rtlSlolel light that ha had 00.
    or about his head into            tbs adjoining     pao:UTas
    an4 f isldr. Kc shots wars firsd. The WI tnsos
    coulb not tall whstber the asn stsndlng ap had
    a gunor not. Tbs witness stopped the oar but
    tha aen in the bsb cot awag in ttisdark.                   The
    dsfsndant, dritsr of Ch4 autoaobils, Is Wing
    prosroutsd      a8    a prlaolp51.      In his tsstimony
    thr   Stats'e nltnsaa osrsfully follows ths word-
    irq of thr rrlm faoie fssturs of ths statuts
    t44tlfyln~'to every elsnsnt in that psrt cr
    the    statuts. 1%~ wltascr)tsrtiflsd 'that the
Eonornbls Pllliam Curry, page 3


     man rts+dIng fin ths bad of ths plokup wai In
     p04445410n of 4 hradllght, or scar other ions
   . of hunting light uesd on or about hla h4aC,
     while huntiw et night, b4tw44a ronr4t and one-
     half hour brrors  suarI44, sad that suah p4rson
     we8 then and them hunting In a oomanlty whars
     deer ware th@n aad t&me known to razup,
             “Thle   tsstlamny   wee   dsnlsd by the dafm-
     dent.

            *Thr defsnUsnt~8 oounwl drmidr (1) that
     the oourt shall not instrust the jury es to tha
     prim fools srIdsao4 fsaturs of the statute;
     and (21 #et tha oourt shall sub&t ths 0404 on
     a oharga 2t olroazst4ntle1 4*1d*ac4. 'ThsSt&
     contanda   the   opposlts, rsklzg for Q &m&s   on
     the p&m      f4014  4olb4no4 feature, end&myIng
     that   a ahergs oa aIroua&antIal 4vld4ao4    ~mulQ
     be pzwpt~r.~

          Ths sot of huntlng is ona cf ths ~maln am3 sssan-
tlal iSOt to be proviA   in  this    alee in order bo justlry
a aonvIotIon. thdoubtsdlp, the State rallso upon cfroura-
stsntisl sVidoras to prove this =aZn fsot, slncs nslthsr
ths dsfandtit nor hire ooapenlon la ohown to hara flrod a
shot nor to hsve bsso Ia po44444Ion of a weepon ospsbls of
killing a dam.   tt  ie true thet 0114 cJf the State’8 wltnesaar
t86tlflsQ un4~ulvoasllp that      ths asfsnaant~e aosipanloni14s
hunting; but It la etldmt, froa the other fsots rtatrd by
you, thnt suoh tsstlso~f wa# lirnly an Infarsnar on hi8
part drawn fro41the ourround5.agolroum5tano44 aot~lall~ ob-
srrrsd by hIfs.
          From this point 14 wleh to dlrsot your rttsatlon
to th8 r01109dng droialon or the Court or Crbalnnl Appeals
of T4x44:
          Xharo 01ls trot la proved from wblsh another raot
is to bs inferred, the charge (on oirou~tantlal lVld4noo)
aust be (31VWl. Sentry v. Litsts,56 3. ~1.6E.
nOtlorabl4wllllem Curxy, p8BI b


          Thr oonoburion that th8 asoar&~partlolpatrd In
thr attack on the daeaarrd king but iniarmoe fro8 othrr
olrotm8taa448, law or olrorurtrntial lvida uoshould
                                               a     ha+8
bren glvrra. De+18 v. Steta, 296 S. 8. 895.
                   X8 a prowoution       Mr      bur(llarywh4rr 811 thr lvl-
donor la       rrbtion     to   tha   brasking     sad   ratrri~         14   oiroor-
8tontia1,  8 oharg4 oa ~lr4wmtrntial rila4acr lhmld be
BlV8n, and the i8ot that lo8u84d had pl88ded guilt Of a
theft ot $rowrty   8tOl4.A duriLt&the burtirry, whlo h:pl8a
i8~introdao4d in 4vid4ao4 4048 not   dir~Ia84 with thr noo-
4S4ity Of tbo ohrrgr 00 Oi~OWUt8lIti8l 4V144OO4.     B4aaoa
v.   Stat.,        67 8. E. 96, 69 Lb R. A. 193.
          It 18 therrforr oar oplaioa that                         a   oharar on
oircaortantial 4+144aae rhculd ba glvaa.
               "A *&we  tPclr oa44*   14 that eraount   of
         evldrnor whioh would be suffioi4ot   to oountrr-
         brlano4  the gaarnl pr44us@ilon   or lnnoora44
         la 4wclrrant a oenvlotloa,.if not 4nao4nt4xwi
         and ooatroll4d bf 4~~44504 tonding to Oontrs-
         4lot lt, and ren44r,lt laprobrbla, or to prove
         OthrS? taOt8 ~fl4OZb8i4t4llt
                                    with ft." FOX48 IUlb
         Fhr4848, vol. 33, Da&?0545.
               l'rrfPa ft3Ol4' I344n8 68 it rir8t 4pp48F8;
         4t fiS8t  right8 ot fir8t Vi4w; 00 it4 i8041 On
         the raO4 Cir itt  On th4 rh8t   8ppaerenOe~*wOrd8
         and Fbtam48, Vol. 33, peg8 542.
              "'biM      feOi4 4Vidanoa’   58 s4xely proof
         Of the 0484 UpOn whioh thq Jrtrp IMY find 0
         verdict, uairri    rrbuttrd   by othrr rvldrao4.
         In other wordr, prlaa r40i4 lvld4noe   14 not
         00n01~8iv8, but 18 ruot a8 ~olrl br OvIrOOmabr
         4vl44oo4 to ah8 oontnry; and 8o8h~4vi44n44
         18 to b@ w4igh.d tOg8theT with th8 otbrr 8Vi-
         dmcr, and la ooan8otion with the r4aronIIblr
HoUorrbla ~llllaa Curry, paggc)
                              5


     dohbt an4 prrruaption or inaoo4n44 vhlob                           obtafn
     in 811 oridinal trlrlr.* Jlsook  1. 3tat4,                        30
     s. %. 794.       A180    Bton4ha3     v.    Ctata,         268 U. ii.
     156.
     12d) 4~~       OItl~        Uptn10~8'I. Stat@,             32 8. M.

             fn the Pa48 Or Fotsat Q. Wato,    133 S.                         2-i" (2d)
581, oltad    by yQU, tho h&rib of ‘%InkiCi~ dFp4418                          88id:

             “b   8UbUkittti3&     Oh,   0084    t0     the     Jury    the
     trial $uige avm :A oherg* the prism r40I4
     olew4 OS *a f 4 8tttOl.r.      Objrotlon    ~44   fntrr-
     ~08443 on bb  gmaa        that it  wa8   not applio8bl4
     uadar    the taOt8      Of th pT484nt 0684e                 hpp4118llt
     ah0     OOaplein@d      b408U84     th4    OOUrt     did     not    Oh8rg4
    on oiroo~tsntial 8vl4rnc4, and F~rreantrd                            0134
    la proper for;? with r@qU@lt         that  it be &van.
    If   the   OQWt   W48 ri@lt  ill  g:Viq    the i.nh'uO-
    tlon on tb4 prh4 r40i4 raaturt of the etatote,'
    it   obVI4t4d tb4 Xl40448itp      Qf OhW&l&     OIL air-
    OUwtantiet       4Vid4n44,  Othr!!mIr@tb4 0~188IOfi
    to 4hargr on oIronrartantIa% lvidrnor          rrouldbe
    lrro?.      It  will be noted that In the first part
    0r Art. $02, P. C. It rrrar8           o4praIelly to hunt-
    ~II@with light4                  kuOwri48 a 'h@adll$ht
    or huntlug-leap                   an4 than inOlUd48
     'an7 other foxa of 4rtIdcIsl light,' but fa-
    8trIatr tha"p~IreataoI la4tura of the statute


    FI8ttir4OIAth4 8QtIth 8Id4 Of th4 TO@d h8 Wa8
    not   U8lng,wbot a48 QOm4Ou~~ kWWIA a4 8 'hrsd-
    light’    or g&u?atIag l841p.’      X4 ha4 oal{ an rrt-
    lrlaial 11&t, knowa 88 l 'rl88hlI~ht.               Ma had
    it  ill hi8  ha:n4.  It  i8    tN4   OM   Oi   the St4t4’8
    WitM8848     t88tlfl8d that       8u4h 8 li&ht    OOUid    be
    ured on the ha44 b 918dm             it  Ia the hat 0X.684,
    but   there  18 uo 4viden64 the0        appalmlt *aI 80
    u8ing    it on or 8bout the head, and it I4 only
    Wh4U 80 U84d th8t 8h4 8btUt4            in qU48tIOn WOUld
    et8kathe pO88484iOiiOf 8UOh 8 lhht 150a 041.
    lant than had prIa4 faoia          svId@na@ thrt    ii 4 W88
~oaorsblr ElllI4a hurry, psgr 6


       violating the hunting rtatutr ia qu88tion.
       The orblnrry flaehllght 14 an artlola 0r 8uoh
       cozuon ~44   that   It   as)   wall   ba   doubted   that   the
       ~UQil#ld2lS@ WOUld Ulld@~t@k@ to Zb4k4 tt4 JbO4848-
       SIO!I of On0 prima ra414 4vIa4O04 agrlnot It8
       omar   unlru8 ha naa uring it 011 or about the
       head a8 th4 eosloonly'knowahaadltihtr or htmt-
       lug lamp8 asa,U84d.

             *It rOklOW8 from What W4 hRV4 t3aiathat
       we think the trial judge iall into lrror lzk
       giving the prim8 ieoir chrrgr aonplalnrd of
       and that  0900 another trial it shculd b4 odt-
       tad,  and and@? the 4Vid4i104 48 hr. found 8a
       in4trootion on oir4ua4t4atla1 4viu4no4 would
       b4 appro,prIata.*
           In the rrooatiy decided oar4 of LOllar v* iX.ata,
159 3. iy. (26) 130, th4 Court   Of ‘&iMhVll   +p4814    ill 8
Oaao ahrr4 ac~ourrawa8.ohrrg44 with p0a8444lon or intor-
Ioatlng liquor ror purporr0r 4414 held It ~88 proper           under
'the tOate or that easatb ohacgr,both on oIroPsrtaatIa~
avidan    end on the prim4 f84i4   frsturo   Of tha 8t4tUt4.
Thr o9lnlon In that ~a88 is short, and we 4re quoting
1t   ln fill:

            'DAVXD!%W, Judge,
            vhr ~nia~fui pos4a~sion or whlely ror
      tta puspore or ralr i8 the Oif4Ii84;the pm-
      I8ha@nt, d fin4 Di $200..
           *Appallaat operated4 rillln 8t8tIon
      in the town 0r ~lntrra. ~34 an4 k&3 wife
      lived and made theirhoae in a room in the
      rear part of the building.
Eonorabla Y~llllam Ckrry, raga 7


             aInopeaUora ai the Taxs8 Liquor Control
    i30erU,under authority of a arsrch war&that,
    m~sda a aaaroh of the praolaea.             Thry 8ppX'O8OhOd
    tho bullUlog fioie,an4 psalnrdantronoa thara-
    to, at th e    rear.    Up o n  lntrrlng, they Sound
    appallant~% wife lngeged ln breaking six bot-
    tlrs of whlnkry. ApDtillllIIt W4S JlOt pr%%ollt
    at that tlm.         The #ix% or capaalty of thr%r
    bottles i# not shown, 4torpt that the orfloare
    t%stirl%d that       thr aoarbinad   oontaut    axoasdrd
    4 quart.
         "Appallant uea err8at84 at the tilling
    atetlon, after tho aaerah, and, in thr pras-
    8110%or th% offlorm, brokr  a belt-pint or
    whloka~, which h% had cn his prreon. Thl!88
    othrr ens-h4lr pints 0r vhiok8y uare round
    on hia pereon.

           *kpp%llaQt, t8%tiryiw am 8 rltnarr in
    hi% own b%helt, udalttad tea poaeeseion or
    thr four on%-half plate or whiskey on hi% par-
    eon. Ii% explsinrd hie po&%e%aion thsnor by
    asyin& that, et him r%qua%t, hi% %an had par-
    chased   cm%  for &la, et     a liquor %tor% nonr
    Son dngalo, and bud returned with thr whi%k%j
    end d8llv%r%d it to hiu juet       DSIOT to the
    soaroh. rigmaid thut      the   othor rhlrksy on
    the pr%nl%%a b%lonu%C to the aca, who pur-
    ohased it et the tlso ho botlghtthr whlekap
    ror hia. 28 drolad 435~ Iatrrest In, or oon-
    trol over, sny ef tho ablskay on the pra~ti%6s.
           *There   m'r   no   dlroot   rriQon0%   showlne
    thet   apprllent wee ragaged In srlll~ rhlakr~.
    nia guilt wet3 3Oa8 to Eopand upoa an oiqli-
    cation or the prima r80;% %+id8no% rah, Art.
    666-238, Zoo. (2), Y~rnon*%      Ann. P. C., to tha
    8rr80t tast   posr8a~ion   0r aore  than  on8 quart
    or rhlakry in a dry ar%a shall c9astltutr DriQa
    rs0i8 me0308       that it 18 poasa8e8d for 8h8 pur-
    porn@ 0r aale. Th8 whlekry r0una on app8llant*o
    p%r%;.n n&t being: *Roy%   than 650 qu%rt,    hla guilt
    aat depend upon rsets ahowing that h% h%d thr
    poraa88ion or the vhlsk%y, or 4 part th8r80ro
    found on tha prmair88, thO bottlrr       OOntOlnlW
Ronarabla ~illlaa Curry, pasta8


     wbloh wars brbkao by the aif&
               40a01a8104 18 r8aokad uhet, la ordrr
             '2%
     to.&w      that app%lls&t porwrrad
                                      8uQh othrr
     whlakr~, the State’s 0aea Qepanda4UpOIlOk-
     auartantlal eridaaoa, oad that the trial 0oaft
     erred in reNalog to give appe;llantt%4psOl41
     nquorued obar&aupon the law of oireusutu~-
     t   181 erldenoo
                    .
           *fn rlattor snotharttrlal~    the ohm&r
     Uoflalng the tom tprb       faoia~ should bo 80
     fraaad ma not to rblft the bard%n oi proof
     mob 8~ e8 not to cronstltut* posrrrrlo~ of
     aors than e quart or whlrkby a preruapxa       ot
     guilt. For a drflalticn of the trm        prim
     raols,* II%@ FlOOOk f. State, 34 Tax. Cr. li.
     314,  30 3. l-7. 794) uslden v. Steto,  100 Tex.
     Cr. 8. 584, 272 2. X. 139.
             *For the   error   dlrauarrd,     the    jud8!aant
     18   nYerseU   mad tho     OauU%   rOw4ltda.b.




           *The rorsgolq# oplnioa o? the formlart
     o f fq ?p %a baa
                  lr  b o r nlxalno4bp the Judarr
     the Co:crurt
                0r Criminal dppaals  and apprwrd
     ttaa court.*

            Artor a &u&y or       the Fotrat      oaao    and     t   lm Lolla*
oaao, oltod above, whloh upon ilr8t ?aaJlly app l,
                                                 lr to b e
ln almaat eoniIlot, we bavo arrlr%4 at the oono‘1ordon that
the boldfn$ala tb%a oaa6a nrr hamnlOC18.

          It will ba noted t&at~ Artlole 902, ken81 Coda,
quoted aupro, proridra that in ortlrr tor * priu faolo
oaae to be mabs r o ur    laparata and dlrtinot thingr mat ho
proven via. :   tl) Th%t th% daf%ndant 188, at Oh6 Iha
oharga a lo the ooaplalotend inr0rcplti00,a psr8on &&-
a;    (2) that hsrra huntin&    In a oamtmlty   when daor are
know to ranget   (3) that    ha warn than SE poaaaerlon ot a
Ronorebl8 :'illlaa CuPrf, pa&a 9


haad     ht OP any othrr huntiM          light urrd on or about    the
tiradt7 4) that ha wso bu&ioC(        at   night batwarn 8UiUl8t axi
On8-half   hOUP b8fora %UnPi88. Tb8 8Vid8lN8           in th8 rOtG8t
08%8 VI8 8UiffOl8nt tQ show thrar Of th888 fOUP f1808%88Py
dlrtXdJlt8 illOrd8P t0 mk8 out % pPl!a%iSO:% C%%l. 0tl8 wsa
lsoklng. ifs us8 not UllinpJ~a mh8edl~gh8~ aad th8 fla8hliaht
h8 W38 US@      WSI)not b8inj$Usrd 00 OP about hi8 hrnd. +i8
this tlrahlight ~08 not balm ~884 on or aboub his heed, no
dir84t 8Vid8l.iC8 %(I8 Fr888llt8d     that   h8 WB8 hUnti~   3   th8
aid Of an artifiolal light; add whrthar h8 wan hoad ngTy
En::", of said tlsshllght had to br inf8rrd from olraun-
         . That Is, it wa8 only ahown by olrau~%ataatiol*vi-
d%nC8. 5%KG8, th8 court8          in th8 Potect cam oorreatly       hald
thnt tha prim taoid oh%Pg% should not ha+8 bean glv8n.
             It WnU1d  fOllOW th%t in my ~%%a, prO88out8d un-
dar this nrticla, whet8 any on8 cf ths SOUr tlsosa%ary   a18-
.mmts   tc ba provrn to mkr out 9 prlna r8ci8 aau8 oresnot
ehowa by dlrsat afidanccl,but 68p8ad%d upon olrouz8tantial
eviasnar , thr court should not aharge on tha p&a% taolr
f8%tUr8   Of th% 8t%tUt8.


              fn thr oes8 prrerntrd  to ua wh%th%r    %h8 brf8adamt
wa% hunting et the tint8w%% not proven by dir%06 OVid8nO8
but must b8 laiarred from oth8r fasts la 8vldOnO8 whlah f%Ot8
w8r8 that th8 def8ndsnt      wa8 driving a pi%kUp truok %lOng %
oountrp road at night at a slow rat% of ap86d in % oommnlty
wh8P8 d88t 8r8 kZlOWSl   t3 PaKI&l, that a coapenion w%% standing
1% th8 bad Of th% pickap t2UQk With 8n MPtifiOl%l light On
or about hi8 head, szxI that thi8 aompanian      fled   upon bring
%pQrPballd%d.     X0 gun OP W8llpOn W88 shown  tC hot8 b88n 1R ttrr
po%88a%ion of ttadrfrrndantor his oomponio~.
          ti the LOl~r u%s8, th8 OOUPt h818 und8P thr
faots a8 B&W% tha8 the oour$ sr;outdhsva ohergad on olr-
ousstantial srldrno8 rnd hl80 on thr prlaa rsole foatun
of thr ststutr.. It wS.11 br not8d that in tht% 0888,
    Eaaorablr       zil1i8Ca Curry, pmg% 10


    +& l I1 b ttlW~   0s 1lor8 than OD8 quart Of whisk8y W8S QZ’OVr5
    by dir806   rvid8noo   and not by oirowaot8ntlal 8vldenaa.
    rki8stat. tr118d upon olroafmbsatlal rvldrnar only to 8hor
    that   tha Whi8kqy   Ha in th8 pO88.8Oi.Oll Of th4 drfmdaat.
              ThiO prh8 f%Oi8 iodUr8    Of   tht OkrtUt8   ia OW
    o.plnlomlo of relur to tha Ststr only in those oaae8 whhrra
    thr hradl%$ht rar 8hOW4 by dlrrot rvldrnoo to h%v8 Only
    bsrn in thr       IS 0 of th8 defendant,    sad ~4s not at
    thr tlaa b8img aOGUa f $&g& 08 an aid ti the huntlrrg.
                ==+i!

                 Tbr otattrt8 provldrr t&at it rh911 b8 prim8 faoia
    rVidWiO8 that    th8 p8P805 fOOlIdiU FO88888105 Or Hid hraa-
    lI&ht o? other huating lilght,1~ vloUtln& thr proviclionr
    of this artlol~.. In the faotr of thin 0688 aa you OUbraftt8d
    to ~8, pa harr proof of all four slrwntr of t&a ofrenoa,
    v1a.a (1) That tha aOfODdOn6       was, at th8 tia8 ahat aa im
    tha aomplsizt6and inrors8tlon, a pw8oa huntI5g; (2f that
    h% was hunting la 8 aoco*rmlty when door 8ra kzunmto
    raaga$ (3) that hr uoo thou uoing a hesdl.tghtof otA8r
    huntlng light    on or about thr hoad! (41 that   he '1~18hU5ting
    at night brtn8n      rwmrt  an6 one-half hour b8forr bunr’i80.
    All tour o? thrrr llraont(lher% k8n prov8n ruffl8iratly
    to go to tha Jurr sad a prlw f6olr oaea Is alrmdy ;?adr
    out.     It foll~~o thra that the%% I8 50 D88d Of ZW488itl
    for the Strta to rely upon tha prim taoir tratum        or thio
    ltatute.
                B* 8lLsolrrlro at tha ooa8 oraclunion, tbrt a
    ohsrgr   oa olrau?artoa8is~wlaraac, 8hould b8 gln4, and o
1   ohsrga 00 prim8 raai0 8vido5%% 8hOUld not b% glvea ma     th8
    iOilOWi~    QrOOeIO Of rWOOnbIg8
i
                    Th8 leglrl~turr        ta   onoetlng    prim4 faoir provlsloar
    to orlmlnal         lt8tUt88   do40    00   for thr    9UX’90#8   or   aiding   tba
    Otat8     lo   aulcim6   proor or     aOam l8o%Dtla1 rl%aoatr or tha
    offeaw.         h    thr OfiO5o% Of         088%88iOn Of     i5tOliOrti5&       1iQUOf
    tOr thr pUQO8% Or o818, it f 8 WidSllt f?OQ th8 T@ry WtWO
    of thing8 that in mat oaws it nDuld k dlffloult,      ii not
    tnpooolblo,to wkr aotoal   zooi that thr liquor Woo F.o8o8oo8b
    rOr th8 QUrpOOO Of 8010.  ff.aoa, thhr lrglrlcrtun provldrd
    that th8 pPOO$ Oi th8 QO8o.80105 Or Wt. th45 051 QMtt
                                                                             ..‘_.. ’
                                                                             .,    5f$5-
.     .
                                  7




                                                                         .   ’
    Eonorablr    ~lllier Curry, peg4 11


    would b4 prim4 taolr proof that .it POB pO88488od for th4
    purpose of aelr. ‘%are the pr00f Showed that thr d8fsndant
    4OtUelly sold Oil4g8llOClOr lntOXlO8ting liquor, drllrrrod
    St to th4 buyer, end rroiv4d from tha buyer thr OOn8idar-
    8tlOn for 8a94, th8rr would, bo no asooseity to ohargs on
    the prim4 la018 fraturo 0r thl4 atatuto.   Them wa8 no
    "gap to brldgs."

               Alao, in a theft oa4@, wham the d4f4nd4nt ~188
    apprrhrndrd ln the aotual taking of the atolrn good4 It
    would br u44le44 to ahargr the jury that th4 poss488 ion or
    raoantly 8tolrn goods,  unexplaln~d, would make out a prllne
    iSOi8 OB88.

               i:ahare thr 4az8 altuatlon in the ca8o you aub-
    sltt4U to U4. %vldrntly, th4 Grlma facie frekrs     of th4
    rtetute tia8 anaoted to *brldgr th8 gap* in those 0888s wham
    the proof ahomed that thr drf4ndant et th8 tlm4 bad a haad-
    light, or oth4r hunting light uaad on or about the haad In
    hi8 088488iOn,bUt th8rs 9188 ii0 proof that he Wa8 4OtU4lG
    irx~~aon8tltut4           the orran    it 18 naooreary thst
    the prraoa hunt drrr by thr aid of an artiflolel light,
    and th4 mar4 po88esrton is not sufffolant. The 14glsleture
    m4rrly say4 that proof of p08808810n under the alrouarrrtanoar
    8numrretod makrs out a prlisa laals cad8 thcltthe srtlficlal
    light m8 b4lng u8ed in eld Of tho,huntine. 'J!hs   proof in
    th4 0848 you submit 8how8 that ths artiflolal light *a8 bring
    u8.d and W138 u88d 011Or 8bOUt the head.   Thor4 18 n0 "'gap
    to bribg8. * Hono*, no neo*rsltg  for ohorglng th4 jury oa
    the prima fool4 fraturs of th4 rtatuto.
                TlRl8ti~   th4t   tCi8           8Utf~OiOZltl~8lllWOr4
                                         OpilliOJl
    your Ql48tiOIl,w4 stir




          FIRSTASSISTART
          kTTQRliiEY
                   GEURAL                  m .
                                                        w. v. capport
                                                            A88i8t8llt